Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment (hereinafter “Am.”) and the substitute specification filed on January 21, 2022 have been entered.
Abstract
	The amended abstract of the disclosure is objected to because the abstract should: 
(a) 	not refer to purported merits or speculative applications of the invention as seen in the description “[t]he adjustment dial allows for mechanical transfer of torque to an shaft, while ensuring that the electronic display remains upright and readable” (emphases added);
 (b) 	avoid using phrases which can be implied such as “Disclosed are …”; and/or 
(c) 	describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
Correction is required.  See MPEP § 608.01(b) and/or pp. 2-4 of the prior Office action (hereinafter “OA”).
Drawings
1.	The drawings were received on January 21, 2022.  These drawings are not accepted because of the reasons, inter alia, listed below:
	a.	The drawings do not comply with 37 CFR 1.84 as required by 37 CFR 1.121(d) and/or PCT Rule 11.  For example, 37 CFR 1.84(l) states:
Character of lines, numbers, and letters. All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  (Emphases added)

	Similarly, PCT Rule 11.13(a) states: “Drawings shall be executed in durable, black, sufficiently dense and dark, uniformly thick and well-defined, lines and strokes without colorings.”   (Emphases added). 
However, not every line, number, and letter is durable, clean, black, sufficiently dense, dark, uniformly thick and well-defined, and the weight of all lines and letters is not heavy enough to permit adequate reproduction (see, e.g., FIGS. 1F-3A); and/or
b.	The amended drawings introduce new matter.  
As noted, the original application disclosed that the original FIG. 1G did not show the receivers in the form of Hall effect sensor(s) as seen on p. 25 of the marked-up copy of the substitute specification.   Thus, at the time of filing of the application, a person having ordinary skill in the art (PHOSITA) might envision different receivers/Hall sensor(s) that have different size(s), shape(s), dimension(s), location(s), directly connection(s), and/or operatively connections with the PCB 164.  See Innova/Pure Water Inc. v. Safari Water Filtration Systems, Inc., 72 USPQ2d 1001 (Fed. Cir. 2004) cited in MPEP 2173.05(g).  The showing of a specific receiver/Hall sensor “175” after the filing date within a full spectrum of possible receivers/Hall sensors implicitly disclosed on the filing date introduces new matter.  See Ex parte George, 230 U.S.P.Q. 575, 578 (Bd. Pat. App. & Inter. 1986).
On the other hand, Applicant has not established that the application as filed inherently
disclosed a receiver/Hall sensor that has size, shape, dimension, location, and/or connection with
 the PCB 164 as shown in amended FIG. 1G.  See In re Robertson, 169 F.3d 743, 745, 49 USPQ2d

that the missing descriptive matter is necessarily present in the thing described in the reference, and that it would be so recognized by persons of ordinary skill. Inherency, however, may not be established by probabilities or possibilities. The mere fact that a certain thing may result from a given set of circumstances is not sufficient.’”).  
In view of the foregoing, the new receiver/Hall sensor “175” shown in amended FIG. 1G introduces.  See MPEP §§ 2163.07-2163.07(a) and 608.04(a).
2.	The original drawings filed on August 27, 2019 are objected to because the drawings do not comply with 37 CFR 1.84 and/or PCT Rule 11.  Please see pp. 4-5 of the prior OA.
Specification
The amendment filed January 21, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the new reference character “175” that designates the Hall-effect sensor(s) in Spec., 4th Para., p. 25 of the marked-up copy of the substitute specification.
As noted, the original specification disclosed that the Hall-effect sensor(s) was(were) not shown in FIGS. 1F and 1G.  The new description of a specific Hall-effect sensor “175” after the filing date within a full spectrum of possible Hall-effect sensor(s) implicitly disclosed on the filing date introduces new matter.  Please see objection to the amended drawings above.  
Applicant is required to cancel the new matter in the reply to this Office Action.
Claim Rejections - 35 USC § 103
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found
in a prior Office action. 
2.	Claims 58-73 and 77-78 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt’315 (US 20160146315 which is a patent family member of US 9,266,609 B1 cited as a Y category reference in the Written Opinion of the International Searching Authority in Applicant’s corresponding PCT/NZ2019/050108) in view of Horn (GB 2093240 cited by Applicant).
	Claim 58
	Nesbitt’315 teaches a device (FIGS. 1-39) for the adjustment of brake bias in a vehicle that includes brakes (e.g., front or rear brakes, ¶ 68 et seq.), comprising: 
a mounting (800 (FIG. 3, ¶¶ 13, 70), 2080 (FIG. 12), etc.);
a display (500 (FIGS. 3 and 6-9, ¶ 13 et seq., claim 1); 2400 (FIG. 13), etc.);
an adjustment mechanism (100 (FIGS. 1-5, ¶ 69 et seq.), 2100 (FIG. 13)); and 
an attachment portion (152 (FIG. 5), 2100 (FIG. 15, ¶ 96), etc.) configured to in use attach to a shaft (90 (FIG. 1), 2090 (FIG. 12B, 15, 17), etc.) which is operatively connected to a brake bias control system (40 (FIG. 1), 2040 (FIG. 12), etc.) which is configured to adjust the bias applied to the brakes, wherein the display (500, 2400, etc.) and adjustment mechanism (100, 2100, etc.) are mounted to the mounting (800, 2080, etc.), and wherein in use, rotation of the adjustment mechanism (100, 2100, etc.) causes rotation of the attachment portion (152, 2100, etc.) to thereby cause rotation of the shaft (90, 2090, etc.) when attached thereto to facilitate changing the bias applied to the brakes by the brake bias control system (40, 2040, etc.), and 
further wherein the display (500, 2400, etc.) is configured to provide an indication of the bias applied to the brakes by the brake bias control system (40, 2040, etc.).  Ibid. ¶¶ 11-18 and claims 1-24.
Nesbitt’315 teaches the invention substantially as claimed.  However, Nesbitt’315’s
display is a mechanical display instead of an electronic display.
Horn teaches the electronic display (9) for displaying the rotary movement of the control knob (5) to provide, inter alia, a space-saving arrangement of the display and the simultaneous observation of the rotary knob/button (5) and the display.  Ibid. abstract.
It would have been obvious to the PHOSITA at the time of filing of the application to substitute Nesbitt’315’s mechanical display by Horn’s electronic display since it would provide the advantages such as space-saving arrangement of the display and simultaneous observation of the rotary knob and the display as taught or suggested by Horn.   
Alternatively, it would have been obvious to the PHOSITA at the time of filing of the application to substitute Nesbitt’315’s mechanical display by an art recognized equivalence such as Horn’s electronic display for the same purpose of displaying the rotary movement of Nesbitt’315’s control knob as taught or suggested by Horn. Please see “SUBSTITUTING EQUIVALENTS KNOWN FOR THE SAME PURPOSE” in MPEP § 2144.06.  
The substitution of Nesbitt’315’s mechanical display by Horn’s electronic display would not have been uniquely challenging to the PHOSITA because it is no more than "the simple substitution of one known element for another or the mere application of a known technique to a piece of prior art ready for the improvement."  KSR Int'l. Co. v. Teleflex Inc., 127 S. Ct. 1727, 1741 (2007) and it “does no more than yield predictable results.”  KSR at 1739
	Claim 59
Horn teaches the electronic display (9) mounted at least partially within the adjustment mechanism (3-5) in order to provide a space saving arrangement for the display (id. abstract).
It would have been obvious to the PHOSITA at the time of filing of the application to
mount Horn’s electronic display mounted at least partially within Nesbitt’315’s adjustment 
mechanism since it would provide a space saving arrangement for the display as taught or  suggested by Horn.  KSR.
Claim 60
Nesbitt’315’s adjustment mechanism comprises an inner housing (100, FIGS. 2-3) and an
outer housing (400, FIGS. 2-3).  Alternatively, Horn’s adjustment mechanism comprises an inner
housing (8, FIG. 1) and an outer housing (6, FIG. 1, id. 3:77-4:11).
Claim 61
Horn’s electronic display (9) is positioned at least partially within the inner housing (8, FIG. 1).
Claim 62
Horn’s electronic display (9) is mounted to the mounting portion (8) next to the adjustment mechanism (3-5, FIGS. 1, 3, 5 and 7).  Id. 3:90-4:42, claims 1-12.
Claim 63
Horn’s electronic display (9) is fixed relative to the adjustment mechanism (3-5, FIGS. 1, 3, 5, 7, claims 1-12).
Claim 64
The orientation of Horn’s electronic display (9) is fixed relative to the mounting (8).
Claim 65
In use the orientation of Horn’s electronic display (9) changes as the adjustment mechanism (3-5) is rotated, and further the images (FIGS. 2, 4, 8-9) rendered on the electronic display are re-drawn on the electronic display (9) to provide the images in a desired orientation after the adjustment mechanism (3-5) is rotated.  In addition, note that the “wherein” or “whereby” clause that merely states the inherent results of limitations in the claim adds nothing to the claim’s patentability or substance.  Texas Instruments Inc. v. International Trade Commission, 26 USPQ2d 1018 (Fed. Cir. 1993); Griffin v. Bertina, 62 USPQ2d 1431 (Fed. Cir. 2002); Amazon.com Inc. v. Barnesandnoble.com Inc., 57 USPQ2d 1747 (Fed. Cir. 2001); and MPEP § 2111.04.  
Claim 66 
Nesbitt’315 teaches the adjustment mechanism comprising hand engagement portions
(6118, FIGS. 22-23, ¶ 150 et seq.  See also unnumbered ridges formed on the outer surface of the adjustment mechanism 9100 in FIGS. 33-39).
Claim 67
Horn teaches a power source selected from the group consisting of a battery power (15, FIG. 10) and an external power connection.  Id. 4:60-4:76.  See Fresenius USA Inc. v. Baxter International Inc., Fed. Cir., No. 2008-1306, 9/10/09 (With an element written in Markush form, the entire element is disclosed by the prior art if one alternative in the Markush group is in the prior art.).
Claim 68
Horn teaches at least one interface (buttons 5, FIGS. 8-9, id. 4:43-59).
Claim 69
Horn’s interface (5) includes a feature for zeroing a number (see, e.g., numbers 8, 6, 2, 0 in FIG. 8) displayed on the electronic display (9).
Claim 70
Horn teaches the interface (5) being at least partially located in an inner housing (8) of the adjustment mechanism (3-5) as seen in, e.g., FIG. 1, 5 or 7.
Claim 71
Nesbitt’315’s shaft (90, 2090, etc.) is permanently attached or capable of being
permanently attached to the attachment portion (152, 2100, etc.) a seen in, e.g., FIG. 1, 12.
Claim 72
Nesbitt’315’s shaft (90, 2090, etc.) is releasably connected or capable of being releasably attached to the attachment portion (152, 2100, etc.) as seen, e.g., in FIGS. 14B, 14C, 15.
Claim 73
Nesbitt’315 teaches a feedback mechanism (300, 310, 830-836, FIG. 3, ¶ 87) configured
to provide tactile and/or audible feedback.
Claim 77
Horn’s device (5) is configured to display on the electronic display (9) an indication (FIGS. 2, 4, 8-9) that increases as the adjustment mechanism (100, 2100) is rotated in a first direction, and further wherein the device is configured to display on the electronic display (9) an indication (FIGS. 2, 4, 8-9) that decreases as the adjustment mechanism (100) is rotated in a second direction.  Id. claims 1-12.
Claim 78
Nesbitt’315 teaches the indication of brake bias being displayed as a count of the number of times the adjustment mechanism (100) has been rotated through a predefined number of degrees.  Id. ¶¶ 2-5 and 98.
3.	Claims 74-76 are rejected under 35 U.S.C. 103 as being unpatentable over Nesbitt’315 in view of Horn as applied to claim 58 above, and further in view of Lee et al. (US 20160189896).
	Claim 74
	Nesbitt’315 and Horn teach the invention substantially as claimed.  However, Nesbitt’315 and Horn do not teach a sensing arrangement to detect rotation of the adjustment mechanism.
	Lee teaches the sensing arrangement (sensors 24, 26, 70, 76; ¶ 12 et seq.; claims 3-8) in order to detect rotation/movement of the adjustment mechanism (10).
	It would have been obvious to the PHOSITA at the time of filing of the application to arrange the sensing/sensors since it would detect the rotation/movement of Nesbitt’315 adjustment mechanism modified by Horn as taught or suggested by Lee.  KSR.
 	Claim 75
Lee teaches the sensing arrangement comprising at least one source (magnet 74) and at least one receiver (Hall sensor 76).  Id. ¶¶ 17, 70-72, 79; claim 8.
Claim 76
Lee’s source (74) is attached to an outer housing (62, FIGS. 1-2, ¶ 68) of the adjustment mechanism (10) and the receiver (76, FIG. 3) is attached to an inner housing (110) of the adjustment mechanism (10).
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Sjolin et al. (US 20100319479) teaches an electronic display (10) for a valve, pump, motor or the like (id. ¶ 40 et seq.).
Response to Arguments
Applicant's arguments filed January 21, 2022 have been fully considered but they are not persuasive.
I.	Information Disclosure Statement (IDS)
The information disclosure statement filed January 21, 2022 has been considered.
II.	Abstract Objection 
	The abstract objection is respectfully maintained for the reasons set forth above.
III.	Drawing Objection
	First, Applicant contended that the drawings have been amended, thus, do not include shading but section lines (Am. p. 8).
	The objection to the shadings has been withdrawn.  However, the amended drawings still do not comply with, e.g., 37 CFR 1.84(l) and PCT Rule 11.13(a) as set forth above.
	Second, Applicant added a new reference numeral “175” for the receiver.  Applicant contended that these amendments are supported by, e.g., Spec. p. 9, para. 3-4; p. 25, para. 2-3; and claims 40-42 of the PCT application (Am. p. 8).
	Spec. p. 9, para. 3-4, are quoted below:
In a preferred embodiment, the adjustment device further comprises a sensing arrangement to detect rotation of the adjustment mechanism.  For example, the sensing arrangement may comprise at least one source and at least one receiver. Preferably the source may be mounted on the outer housing and the receiver mounted on the inner housing. For example, the source may be a magnet and the receiver a device capable of detecting the magnetic field generated by the magnet, such as a hall-effect sensor. This arrangement facilitates detecting rotation of the outer housing with respect to and the inner housing. 

However, the foregoing should not be seen as limiting on the scope of the invention. For instance, it is also envisaged that the source and the receiver may be mounted to different components, such as attaching the source to the mounting portion and the receiver to the adjustment mechanism, or vice versa. (Emphases added)

As seen above, Spec. p. 9, para. 3-4, disclosed a full spectrum of possible locations of the receiver(s).  Moreover, Spec. p. 9, para. 3-4 did not describe, e.g., the size, shape, configuration and/or dimension of the receiver as now shown in amended FIG. 1G.
Similarly, Spec. p. 25, para. 2-3, described:

One key feature of the present invention is that the rotation of the adjustment mechanism (101) of the adjustment device (100) is monitored and the electronic display (116) is updated accordingly. There are a number of ways to achieve this, but in the preferred embodiment shown in Figures 1F and 1G, a sensing arrangement (171) is provided. This sensing arrangement (171) comprises supports (172) positioned within the outer housing (102) for holding a source in the form of magnets (174). As the outer housing (102) rotates relative to the inner housing (104) receivers in the form of hall-effect sensor(s) (not shown) connected to or mounted on the PCB (164) detect the position of these magnets as the outer housing (102) is rotated. 

The magnets (174) may be positioned above, below or at the same height of the PCB, and similarly the location of the hall-effect sensor(s) may be aligned accordingly.  (Emphases added)

As evidenced from the quoted Spec. p. 25, para. 2-3, the specification likewise broadly disclosed a full spectrum of possible locations of the receiver(s) which may be directly or operatively connected to the PCT (164).   See Innova/Pure Water Inc. supra.  Moreover, Spec. p. 25, para. 3-4 did not describe, e.g., the size, shape, configuration, and/or connection of the receiver as now shown in amended FIG. 1G.
	Lastly, claims 40-42 of the PCT application claimed:
40. The device as claimed in either claim 38 or 39 wherein the sensing arrangement comprises at least one source and at least one receiver.

41. The device as claimed in claim 40 when dependent on any one of claim 3 to 39, wherein the source is attached to the outer housing and the receiver is attached to the inner housing.

42. The device as claimed in claim 40 or 41, wherein the source comprises at least one magnet, and the receiver comprises at least one hall-effect sensor.  (Emphases added)

	As evidenced above, these claims did not disclose that the receiver is specifically attached to the PCT 164 as shown in amended FIG. 1G and has a specific size, shape, configuration, and/or connection as now shown. 
In summary, the original disclosure did not describe a specific receiver “175” in FIG. 1G.  See TurboCare Div. of Demag Delaval Turbomachinery Corp. v. General Electric Co., 264 F.3d 1111, 1118 (Fed. Cir. 2001)(“[w]hen the applicant adds a claim or otherwise amends his specification after the original filing date . . . the new claims or other added material must find support in the original disclosure”) citing Schering Corp. v. Amgen Inc., 222 F.3d 1347, 1352, 55 USPQ2d 1650, 1653 (Fed. Cir. 2000) ("The fundamental inquiry is whether the material added by amendment was inherently contained in the original application.")  Here, Applicant changed the description “receivers in the form of hall-effect sensor(s) (not shown)” to “receivers in the form of hall-effect sensor(s) (175)” without showing that the element “175” was inherently or must be the hall-effect sensor(s) implied on the filing date.  
In view of the foregoing, the Examiner respectfully submits that the new Hall-effect sensor 175 as now shown in amended drawings introduces new matter.
Third, Applicant contended that claim 58 has been amended to clarify in the preamble that the vehicles includes brakes, thus, the claims are directed towards the device itself, not the vehicle or the vehicle’s brakes (Am. p. 9). 
Amended claim 58 recites:
A device for the adjustment of brake bias in a vehicle that includes brakes, comprising: a mounting;
an electronic display;
an adjustment mechanism; and
an attachment portion configured to in use attach to a shaft which is operatively connected to a brake bias control system which is configured to adjust the bias applied to the brakes,
wherein the electronic display and adjustment mechanism are mounted to the mounting, and
wherein in use, rotation of the adjustment mechanism causes rotation of the attachment portion to thereby cause rotation of the shaft when attached thereto to facilitate changing the bias applied to the brakes by the brake bias control system, and further
wherein the electronic display is configured to provide an indication of the bias applied to the brakes by the brake bias control system.

In the instant case, the written description makes clear that the terms “configured to” in claim 58 have a narrow meaning “made to” or “designed to” adjust the bias to the brakes, change the bias applied to the brakes, and provide an indication of the bias applied to the brakes as seen in Pub. No. US 20210339631 of this application at, e.g., ¶¶ 8, 173, 221-224, 230 and 234-235.   See the phrase “configured to” in Aspex Eyewear Inc. v. Marchon Eyewear Inc., 101 USPQ2d 2015, 2026 (Fed. Cir. 2012) and non-precedential Ex parte Lakkala, 108 USPQ2d 1392 (P.T.A.B. 2013).  See also the term “mechanical control assembly . . . configured to” in MTD Products Inc. v. Andrei Iancu, Case No. 2017-2292, Fed. Cir., 8/12/2019. 	
More importantly, the preamble “for the adjustment of brake bias in a vehicle that includes brakes” in claim 58 acts as a necessary component of the claimed invention because the limitations in the body of the claim relies on and derives antecedent basis for the terms “the brakes” from the preamble.  See Eaton Corp. v. Rockwell Int'l Corp., 323 F.3d 1332, 1339 (Fed. Cir. 2003) (When limitations in the body of the claim rely upon and derive antecedent basis from the preamble, then the preamble may act as a necessary component of the claimed invention.).  
Further, as noted from MPEP 2111.02, a "preamble may provide context for claim construction, particularly, where … that preamble’s statement of intended use forms the basis for distinguishing the prior art in the patent’s prosecution history." Metabolite Labs., Inc. v. Corp. of Am. Holdings, 370 F.3d 1354, 1358-62, 71 USPQ2d 1081, 1084-87 (Fed. Cir. 2004) and Catalina Mktg. Int’l, 289 F.3d at 808-09, 62 USPQ2d at 1785 ("[C]lear reliance on the preamble during prosecution to distinguish the claimed invention from the prior art transforms the preamble into a claim limitation because such reliance indicates use of the preamble to define, in part, the claimed invention.….”  In the instant case, Applicant relied on the adjustment of brake bias/brake bias adjustment in a vehicle that includes brakes in the preamble to distinguish the claimed invention from the prior art Nesbitt and Horn (see Am. p. 11, l. 4 et seq.).  
In view of the foregoing, the preamble in claim 58 is or should be a claim limitation.
With respect to the first and second directions claimed in claim 77, this objection is
withdrawn in view of Applicant’s remarks (Am. p. 9).
IV.	Specification Objection 
	The adding of new reference numeral “175” for the receiver/hall-effect sensor introduces new matter.  Thus, the amended specification necessitates new objection above.
	The other specification objections is withdrawn in view of the amendments.
V.	35 USC 112(a) 
	The indefinite rejections are withdrawn in view of the amendments.
VI.	35 USC 103
	First, Applicant contended, inter alia, that Horn is not suitable for a brake bias adjustment dial because Horn’s electronic display control dial provides no output torque suitable for causing brake bias control adjustment (Am. p. 11).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., torque output) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Second, Applicant contended that Nesbitt’s dial construction does not easily allow for modification to include an electronic display because Nesbitt states that it is advantageous to have a direct connection or a geared connection between the adjustment dial and the output shaft as described in Nesbitt ¶¶ 74 and 157.
	However, Nesbitt ¶ 74 describes, inter alia, an interior structure 150 (best shown in FIGS. 5 and 8) which defines a central cylindrical hole 152 to receive the end of the connection cable 90, etc. Thus, Nesbitt’s hole 152 corresponds to Applicant’s aperture 126 in Applicant’s FIG. 1B as described in Pub.’631 at ¶ 184.  Further, Nesbitt ¶ 157 describes one example embodiment contemplated an alternative know assembly with a gear ratio shown in FIG. 24.  Since this FIG. 24 is merely exemplary, thus, Nesbitt’s invention is not limited to the gear system.  
 	On the other hand, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, Applicant’s arguments by attacking Horn and Nesbitt individually are unavailing.
Third, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references (Am. p. 11), the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to the PHOSITA.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR supra.  
In this case, the motivation to do so is found either in the references themselves.  In fact, Horn teaches the electronic display (9) for displaying the rotary movement of the control knob (5) to provide, inter alia, a space-saving arrangement of the display and the simultaneous observation of the rotary knob/button (5) and the display (id. abstract).  The motivation is found in Horn’s advantage or benefit of space saving and simultaneous observation of the knob and the display.  Alternatively, the motivation is found in the knowledge generally available to the PHOSITA that the mechanical display and the electronic display are fully equivalent to each other since both are used for the same purpose of displaying.  Hence, the selection of any of these known equivalents to display would be within the level of ordinary skill in the art.  See MPEP § 2144.06   Simply put, the combination of Nesbitt and Horn satisfies KSR obviousness test because it is “the mere application of a known technique to a piece of prior art ready for the improvement" or "the simple substitution of one known element for another.”  See also Box No. V and Re Item V on pp. 3-6 of Form PCT/ISA/237 Written Opinion of the International Searching Authority dated March 5, 2020 in Applicant’s corresponding PCT/NZ2019/050108.
Fourth, in response to Applicant’s arguments that Horn teaches away from the claimed invention (Am. p. 11), the Court in Tec Air Inc. v. Denso Manufacturing Michigan Inc., 52 USPQ2d 1294 (Fed. Cir. 1999) has pointed out that "[a] reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the applicant . . . [or] if it suggests that the line of development flowing from the reference's disclosure is unlikely to be productive of the result sought by the applicant."  In re Gurley, 27 F.3d 551, 553, 31 USPQ2d 1130, 1131(Fed. Cir. 1994). If when combined, the references "would produce a seemingly inoperative device," then they teach away from their combination.  In re Sponnoble,  405 F.2d 578, 587,  160 USPQ 237, 244 (CCPA 1969);  see also In re Gordon, 733 F.2d 900, 902,  221 USPQ 1125, 1127 (Fed. Cir. 1984) (finding no suggestion to modify a prior art device where the modification would render the device inoperable for its intended  purpose).  
       	In the case at hand, when one substitutes Nesbitt’s mechanical display by Horn’s electronic display, Nesbitt’s device for adjustment of brake bias remains to be operative for its intended purpose, a fortiori, Horn does not teach away from the claimed invention.    
	Fifth, Applicant asserted that the present invention requires “an attachment portion
configured to in use attached to a shaft” as claimed in claim 58; thus, Horn fails to describe a dial suitable for use in brake bias adjustment.
	However, note that Applicant’s specification defines the shaft as follows (Pub.’631 ¶ 154):
Throughout the present specification, reference to the term “shaft” should be interpreted in a broad sense, including but not limited to a component which turns in order to transfer movement. This should be understood to include flexible shafts and rigid shafts. It should also be appreciated that the shaft may be a component of another object. For example, the shaft of a bolt, screw or potentiometer.  (Emphases added)

	Thus, under broadest reasonable interpretation standard applied during examination (MPEP 2111 et seq.), Horn’s element(s) such as the control shaft 4 and/or the movable part 11, etc. (id. p. 3, l. 126 et seq., claims 1-12) “reads on” Applicant’s claimed shaft as defined in Applicant’s specification.  Thus, Horn’s dial is similarly suitable for use in brake bias system as Applicant’s dial (id.. e.g., p. 2, l. 67 et seq.).
On the other hand, in response to applicant's argument about the intended use (“an attachment portion configured to in use attach to a shaft”) in claim 58, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, Applicant has not pointed out the structural difference between Applicant’s shaft and Horn’s shaft, a fortiori, the instant arguments are likewise unpersuasive.
Sixth, Applicant reiterated that the present application needs to be able to transfer the adjustment torque directly to an output shaft, meanwhile, Horn’s subject matter relates to a switch designed to interface with an electrical unit.  (Am. p. 12)
As noted, claim 58 is silent about the torque transfer; hence, as pointed out above, the
instant arguments fail from the outset because they are not based on the limitations appeared in the
claims.  Please see In re Self, 213 USPQ 1, 5 (CCPA 1982) cited in MPEP 2131.05.  
              Similarly, Applicant’s arguments that the switches according to Horn’s FIGS. 1-4 have in each case a switch base 1 which may be constructed if necessary as a coding switch; thus, Horn’s configuration is different from that of dials used for brake bias adjustment. 
              The Examiner respectfully submits that it is immaterial that Horn’s dial is contemplated for coding switch, while the claimed invention is contemplated for brake bias adjustment, because nothing in the claim precludes the use of a dial for coding switch.  In re Self supra.
           Finally, Applicant asserted that the present invention relates to electronic control, there is no disclosure in the cited references of “an attachment portion configured to in use attach to a shaft” in claim 58.  (Am. p. 12)
            The Examiner respectfully submits that the substantial evidence presented by Nesbitt shows that Nesbitt teaches the attachment portion 152 (FIG. 5), 2100 (FIG. 15, ¶ 96), etc. configured to in use attach to a shaft 90 (FIG. 1), 2090 (FIG. 12B, 15, 17), etc. and operatively connected to a brake bias control system 40 (FIG. 1), 2040 (FIG. 12), etc. configured to adjust the bias applied to the brakes.  In addition, Horn likewise teaches, e.g., the attachment portion 3 configured to attach to the shaft 4 in FIG. 5, and the electronic circuit in FIG. 10.
        Accordingly, for at least the above reasons, Nesbitt in view of Horn teaches or suggests to the PHOSITA how to implement claim 58.  Therefore, the rejection under 35 USC 103 is respectfully maintained.
VII.       Rejection of Claims 74-76
             Applicant contended that the addition of Lee fails to remedy the alleged short comings of Nesbitt and Horn (Am. pp. 12-13).   However, as stated above, Nesbitt and Horn do not have such shortcomings.  Therefore, the rejection of claims 74-76 are likewise respectfully maintained.
         Conclusion
         In view of the foregoing, the Examiner respectfully submits that the present application is not in condition for allowance.
Finality
        THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH LUONG whose telephone number is (571) 272-7109. The examiner can normally be reached Monday-Friday, 9:00 AM ET – 5:00 PM ET.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VINH LUONG/Primary Examiner, Art Unit 3656